RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1 and 5, filed on 12 March 2021, have been entered in the above-identified application.  Claim 2 has been cancelled by applicant.  Claims 1 and 3-8 are pending.

WITHDRAWN REJECTIONS
The objection to claim 5, made of record on page 3, paragraph 6 of the office action mailed 15 September 2020 has been withdrawn due to Applicant’s amendment in the response filed 12 March 2021.

The 35 U.S.C. § 103 rejection of claims 1-8 as over JP 2011-126241 A in view of JP 2007-083627 A, made of record on page 4, paragraph 10 of the office action mailed 15 September 2020 has been withdrawn due to Applicant’s amendment in the response filed 12 March 2021.  In particular, JP ‘627 teaches the use of a porous silica having an oil absorption amount of 150 g/100g or less as a filler, which is outside of the presently claimed range.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-126241A in view of Uetake (U.S. Pub. 2016/0009113).  A machine translation of JP ‘241 was relied upon for analysis.
Regarding claim 1, JP ‘241 describes a pressure-sensitive correction tape used for concealing and correcting characters erroneously recorded on a paper surface.  See p. 1, lines 10-17.  The reference describes a three layer correction tape comprising a base material, a concealing layer, and an adhesive layer, see p. 1-2, lines 34-43.  The base material is a plastic film or paper, preferably a PET film, see p. 2, lines 51-54.  The base material has a release layer as described at p. 2, lines 39-43 and lines 62-66, reading on the claimed release substrate.
The concealing layer comprises a binder, pigment, dispersant, an additive, see p. 2, line 69.  The binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This reads on the claimed acid-modified rosin.  Note that suitable carboxyl-group containing resins include rosins, see p. 3, lines 100-103.  JP ‘241 also teaches that silicon dioxide may be included as an extender pigment, see p. 4, lines 135-137.  This reads on the correcting and covering layer.  A pressure-sensitive adhesive layer is used as described at p. 4, lines 146-148, reading on the claimed pressure-sensitive adhesive layer.

Uetake describes an adhesive label for inkjet recording which includes an adhesive layer, a support member, an ink receiving layer, and a releasing layer in this order, see abstract and p. 1, [0017].  The ink receiving layer includes a binder and inorganic particles, see p. 5, [0090], and such particles are preferably amorphous synthetic silica, see p. 6, [0100].  The silica has an oil absorption of less than or equal to 210 mL/100 g, see p. 6, [0112] because this allows for the silica to be dispersed at high concentration and pulverized more finely during the wet dispersion and mechanically pulverizing method, see p. 6, [0112].  The adhesive is a pressure-sensitive adhesive, see p. 3, [0057].  The ink receiving layer of Uetake reads on a covering layer for a pressure-sensitive transfer correcting tape as ink can be applied to this layer to conceal the adherend (including any image on such an adherend) positioned below the adhesive label.
JP ‘241 and Uetake are analogous because they are similar in structure and function, as each discloses pressure-sensitive correction tapes comprising a base layer, additional layer, and adhesive layer.  Each teaches a PET base layer (see Uetake at p. 7, [0131] and JP ‘241 at p. 2, lines 51-54) and each teaches the use of silicon dioxide in the additional layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included porous silica as taught in Uetake in the concealing layer of JP ‘241 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include the silica as Uetake teaches that the porous silica allows for the silica to be dispersed at high concentration and pulverized more finely 
Regarding claim 3, JP ‘241 teaches that the binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This overlaps the claimed acid value range of 180 mg KOH/g or more.
	Regarding claim 5, Uetake teaches the use of porous silica as described above.  The sol silica is also called colloidal silica, see p. 6, [0110].  The limitation “obtained by gelling silicic acid” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Uetake teaches the use of porous silica as described above.  Uetake further teaches using an acid and a silicate at p. 6, [0110].
	Regarding claim 6, Uetake teaches that the silica is a sol silica, also called colloidal silica and is made by decomposing a silicate, forming a gel silica, see p. 6, [0110-0111].  This reads on a colloidal silica obtained by gelling a silicate as claimed.
Regarding claims 7 and 8, JP ‘241 teaches the use of a rubber-like resin in the concealing layer such as a styrene-butadiene-styrene block copolymer, styrene-ethylene-butylene-styrene block copolymer, styrene-butadiene rubber, urethane rubber, and others including synthetic rubbers and elastomers.  See p. 2-3, lines 75-81.  These .

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-126241A in view of JP 2004-058673A.  Machine translations of these documents were relied upon for analysis.
Regarding claim 1, JP ‘241 describes a pressure-sensitive correction tape used for concealing and correcting characters erroneously recorded on a paper surface.  See p. 1, lines 10-17.  The reference describes a three layer correction tape comprising a base material, a concealing layer, and an adhesive layer, see p. 1-2, lines 34-43.  The base material is a plastic film or paper, preferably a PET film, see p. 2, lines 51-54.  The base material has a release layer as described at p. 2, lines 39-43 and lines 62-66, reading on the claimed release substrate.  A plasticizer may be included in the rubber-like resin layer, see p. 2, lines 75-76.
The concealing layer comprises a binder, pigment, dispersant, an additive, see p. 2, line 69.  The binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This reads on the claimed acid-modified rosin.  Note that suitable carboxyl-group containing resins include rosins, see p. 3, lines 100-103.  JP ‘241 also teaches that silicon dioxide may be included as an extender pigment, see p. 4, lines 135-137.  This reads on the correcting and covering layer.  A pressure-sensitive adhesive layer is used as described at p. 4, lines 146-148, reading on the claimed pressure-sensitive adhesive layer.
JP ‘241 does not specify the use of a porous silica as the silicon dioxide.

JP ‘241 and JP ‘673 are analogous because they are similar in structure discloses multilayer sheets comprising a base layer which includes silica and an adhesive layer.  A plasticizer is included in at least one resin layer of the laminate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included porous silica as taught in JP ‘673 in the concealing layer of JP ‘241 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include the silica as JP ‘673 teaches that the porous silica prevents plasticizer migration between layers of the laminate.
Regarding claim 4, JP ‘673 teaches using between 10-50 wt.  of silica, preferably 10-30 wt. % silica, see paragraph [0029].
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, JP ‘241 teaches that the binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This overlaps the claimed acid value range of 180 mg KOH/g or more.
	Regarding claims 5 and 6, JP ‘673 teaches the use of porous silica as described above.  The limitations “obtained by gelling silicic acid” and “obtained by gelling a silicate” are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because JP ‘673 teaches the use of porous silica as described above.
Regarding claims 7 and 8, JP ‘241 teaches the use of a rubber-like resin in the concealing layer such as a styrene-butadiene-styrene block copolymer, styrene-ethylene-butylene-styrene block copolymer, styrene-butadiene rubber, urethane rubber, and others including synthetic rubbers and elastomers.  See p. 2-3, lines 75-81.  These read on a synthetic rubber binder resin as in claim 7 and an elastomer binder resin as in claim 8.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 12 March 2021 regarding the 35 U.S.C. § 103 rejection of claims 1-8 of record over JP ‘241 and JP ‘627 have been considered but are moot due to the new grounds of rejection.

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796